                                                                 ~ FIL.~~ RIGT ~~~Rt
                                                                    LERK,U .~ ~ p~~'
                                                                   C
 i                                                                         ~~.~ ~ ~ Z~~,9
 2                                                                                         D~F~~Y
                                                                         ~ ~1S'~~~G~ Q~ CPS
 3                                                                 CEN~Rp
                                                                   ~By n
 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8
            UNITED STATES OF AMERICA,
 9

10                                      Plaintiff,        CASE NO. (q — 3}}~ /~-t
11 ,                            v.
12 I           0~~{,M ~ o O chco~~ ~'ir.                   ORDER OF DETENTION
                d~~~tL '3Z'yc U c~ro~c~
13
14                                      Defendant.
~s
16     i                                                   I.
17              A.~ On motion ofthe Government in a case allegedly involving:
18                  1.() a crime ofviolence.
19                  2.() an offense with maximum sentence oflife imprisonment or death.
20                  3. Y~    a narcotics or controlled substance offense with maximum sentence
21                           often or more years.
22                 4.()      any felony -where the defendant has been convicted oftwo or more
23                           prior offenses described above.
24                  5.() any felony that is not otherwise a crime of violence that involves a
25                           minor victim, or possession or use ofa firearm or destructive device
26                           or any other dangerous weapon, or a failure to register under 18
27                           U.S.0 § 2250.
28             B.~~       On motion by the Government /()on Court's own motion, in a case

                                  ORDER OF DETENTION AFTER IfEARING(18 U.S.C. §3142(1))

           CR-94(06/07)                                                                             Page 1 of4
     i                     allegedly involving:
 2               ~}- On the further allegation by the Government of:
 3                 1.~        a serious risk that the defendant will flee.
 4                 2.()       a serious risk that the defendant will:
 s                      a.()obstruct or attempt to obstructjustice.
 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
 7                            attempt to do so.
 s            C. The Government~(t)is/()is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
10                 appearance as required and the safety of any person or the community.
11
12                                                        II.
13            A.~,~- The Court finds that no condition or combination ofconditions will
14,                       reasonably assure:
15                 1. (~' the appearance ofthe defendant as required.
16                      () and/or
17                2.(~ the safety of any person or the community.
i8            B• ~ The Court finds that the defendant has not rebutted by sufficient
19                 evidence to the contrary the presumption provided by statute.
20
ai                                                       III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged,including whether the
24                offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance,firearm, explosive, or destructive device;
26           B. the weight ofevidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))               I
         CR-94(06/07)                                                                     Page 2 of4~
     i                                                        IV.
     2         The Court also has considered all the evidence adduced at the hearing and the
     3         arguments and/or statements of counsel, and the Pretrial Services
  4            ReportJrecommendation.
  5
 6                                                            V.
  7            The Court bases the foregoing fiading(s)on the following:
  8            A.~           As to flight risk:
 9
 io
 11
 12
13                         `r'~f~ ~.~.._~— t~`.,ch-Lf
14
15
16            B.(~}          As to danger:
17                       ~1/1 nT~ ~~ C.~+v1.0
                                              ~"i ► r1S             d ~~•C ~~ ~{ af`r--~~
18
19
20
21
22
23
24                                                           VI.
25            A. ()         The Court finds that a serious risk exists that the defendant will:
26                       1. ()obstruct or attempt to obstruct justice.
27                       2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
28

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C. ~3142(i))
         CR-94 (06/07)                                                                            Page 3 of 4 ~
       1       B. The Court bases the foregoing findings)on the following:
       2

       3

      4
     Sj
      i
     6~
     ~I

     8'
     91                                                VII.
  10 I

  11 j        A. IT IS THEREFORE ORDERED that the defendant
                                                                             be detained prior to trial.
  12          B. IT IS FURTHER ORDERED that the defendant
                                                                         be committed to the custody
  13 I            ofthe Attorney General for confinement in a correcti
                                                                       ons facil         ity separate, to
 14               the extent practicable, from persons awaiting or serving
                                                                                    sentences or being
 15               held in custody pending appeal.
 16          C. IT IS FURTHER ORDERED that the defendan
                                                                 t be afforded reasonable
 17              opportunity for private consultation with counsel.
 18          D. IT IS FURTHER QRDERED that, on orde
                                                                 r ofa Couxt ofthe United States
 19              or on request ofany attorney for the Governme
                                                                      nt,the person in charge ofthe
20               corrections facility in which the defendant is
                                                               confined deliver the defendant ~
21               to a United States marshal for the purpose of
                                                               an appearance in connection     ~
22               with a court proceeding.                                                     i

23

24

25
                                                                      ~i
26 ~   DATED:         ~` ~is~~Q
27                                                          D                       T            D E
28
                                                                ~'~llL L. ~~~3i~~;~~

                               ORDER OF DETEN[10N AFTER HEARING(18 U.S.C.§3142(
                                                                               Q)
       CR-94(06/07)
                                                                                                 Page 4 of4
